"'   .-
          AO 2458 (Rev. Q2/0&/2019) Judgment in a Criminal Petty Case (Modified}                                                                                           Page; of I



                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offenses Committed On or After November l, 19&7)
                                               v.
                                  Mario Alvarez-Cleto                                    Case Number: 3:19-cr-2071-BAS



                                                                                                                 P
                                                                                         Antonio Yoon
                                                                                         Defendani 's Attoniey
                                                                                                                 .                    (1     ~Rl """[;Ii
                                                                                                                                            t~   t<=i ; :
                                                                                                                                            .,'. t!c:;,,,   iirA-s:>   I    JI


          REGISTRATION NO. 75012298                                                                              I                     JUN l R 2019
          THE DEFENDANT:                                                                                                  Ct::-:::_ 1·\, U '.:,   l!~STf~!C.T                    COURT
           IZi pleaded guilty to count(s) 1 of Superseding Information                                               SOUTH[:.-~r-1         018TPjGT OF CALIFORNIA
                                                                                                                     BY                                   DEPUTY
           D was found guilty to count(s)
             after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                   Nature of Offense                                                                     Count Number(s)
          8:1325(a) (3)                     IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                              1

           0 The defendant has been found not guilty on count(s}                   ~~~~~~~~~~~~~~~~~~~




           0 Count(s)               ~~~~~~~~~~~~~~~~
                                                                                          dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 Tbe defendant is hereby committed to the custody ofthc United States Bureau of Prisons to be
          imprisoned for a term of:

                                        1( TIME SERVED                             D                                                   days

           IZI Assessment: $10 WAIVED ISi Fine: WAIVED
           1:8:1 Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
                 Court recommends defendant be deported/removed with relative,                          charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Tuesdav, June 18, 2019



                                                                                       oi£~oop
                                                                                       fl()  BU7ildBERTN. BLOCK
                                                                                       UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                       3:19-cr-2071-BAS
